F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               JAN 30 1998
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 RICHARD L. PARTRIDGE,

          Plaintiff-Appellant,
                                                          No. 97-4133
 v.                                                   (D.C. No. 97-CV-39J)
                                                            (D. Utah)
 CLINT S. JUDKINS and JOHN D.
 SORGE, in their individual and
 official capacities,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is

ordered submitted without oral argument.

      Richard L. Partridge, appearing pro se and seeking leave to proceed in

forma pauperis, appeals the district court’s dismissal of his complaint against


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Clint S. Judkins, a state court judge, and John D. Sorge, a county prosecutor. In

his complaint, he alleged jurisdiction pursuant to Utah Code 78-3-4 and 42 U.S.C.

§§ 1985 and 1986. Partridge sought declaratory judgment, equitable relief

including injunctive relief, and both compensatory and punitive damages. We

deny permission to proceed in forma pauperis and dismiss the appeal as frivolous.

      This case arises out of Partridge’s prosecution in Box Elder County Justice

Court for various traffic violations. Judkins was the presiding judge and Sorge

was the county prosecutor at Partridge’s trial. According to Partridge’s

complaint, Judkins and Sorge denied him various procedural rights during the

course of his criminal trial. The district court granted defendants’ motion to

dismiss, concluding Partridge’s complaint failed to state a claim upon which relief

could be granted. More specifically, the court concluded both defendants were

entitled to absolute immunity from suit. See Stump v. Sparkman, 435 U.S. 349,

355-57 (1978) (discussing absolute judicial immunity); Imbler v. Pachtman, 424

U.S. 409, 420 (1976) (discussing prosecutorial immunity). In addition, because

Partridge’s claims called into question the validity of his underlying criminal

convictions, the court concluded Partridge was required to first show his

convictions had been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal, or called into question by a federal court’s

issuance of a writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87


                                          -2-
(1994). The court further concluded Partridge’s allegations concerning violation

of his constitutional rights, including his right to due process, are issues more

appropriately addressed by the state appellate court in a timely appeal from his

state court convictions.

      We have carefully reviewed the record on appeal and agree with the district

court’s expressed reasons for dismissal. Therefore, we conclude the appeal is

frivolous and subject to dismissal under 28 U.S.C. § 1915(e)(2)(B)(i).

      The appeal is DISMISSED and the request for permission to proceed in

forma pauperis on appeal is DENIED. The mandate shall issue forthwith.

                                                Entered for the Court

                                                Mary Beck Briscoe
                                                Circuit Judge




                                          -3-